Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                     REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a resin film product.
Group II, claim(s) 7-8, drawn to a method for producing a resin film.
Group III claim (s) 9 drawn to a method for using a resin film
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 	Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature(s) of…

a.) an in-plane retardation Re of the resin film is less than 5 nm,  	b.) a thickness-direction retardation Rth of the resin film is less than 25 nm, and              c. ) a haze HZ of the resin film is less than 3.0%.These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ryu et al. (US-2010/0,028,566, hereinafter Ryu).
Ryu teaches a resin composition for an optical film, (Abstract). 
& b.) (Abstract) teaches that the present invention relates to a resin composition for an optical film. ([0052]) teaches that the optical film according to the present invention, its thickness direction retardation is a negative value, in which its absolute value is in the range of 0 to 1000 nm has in plane retardation is in the range of 0 to 1000 nm. The values may be controlled within the above range according to the desired purpose. 
 ([0076]) teaches Example 1, wherein the film has a total light transmittance of 91.8%, and a haze value of 0.6%
Groups I & III lack unity of invention because even though the inventions of these groups require the technical feature(s) of…
A resin film according to claim 1
These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ryu et al. (US-2010/0,028,566, hereinafter Ryu).
Ryu teaches a resin composition for an optical film, (Abstract). 
& b.) (Abstract) teaches that the present invention relates to a resin composition for an optical film.  ([0052]) teaches that the optical film according to the present invention, its thickness direction retardation is a negative value, in which its absolute value is in the range of 0 to 1000 nm has in plane retardation is in the range of 0 to 1000 nm. The values may be controlled within the above range according to the desired purpose. 
 ([0076]) teaches Example 1, wherein the film has a total light transmittance of 91.8%, and a haze value of 0.6%
Groups II & III lack unity of invention because even though the inventions of these groups require the technical feature(s) of…
A resin film according to claim 1
These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ryu et al. (US-2010/0,028,566, hereinafter Ryu).
Ryu teaches a resin composition for an optical film, (Abstract). 
& b.) (Abstract) teaches that the present invention relates to a resin composition for an optical film.  ([0052]) teaches that the optical film according to the present invention, its thickness direction retardation is a negative value, in which its absolute value is in the range of 0 to 1000 nm has in plane retardation is in the range of 0 to 1000 nm. The values may be controlled within the above range according to the desired purpose. 
 ([0076]) teaches Example 1, wherein the film has a total light transmittance of 91.8%, and a haze value of 0.6%
 on 3-12-2020 to request an oral election to the above restriction requirement, but did not result in an election being made. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741